DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 12/28/2020 in response to the Non-Final Rejection mailed on 09/28/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 12/28/2020 in response to the Non-Final Rejection mailed on 09/28/2020 have been entered into the record, fully considered, and found to be persuasive to overcome at least one of the rejections and/or objections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Double Patenting
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,018,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection of claims 202-216 over claims 1-10 of U.S. Patent No. 10,018,634 is withdrawn in view of applicant’s filing of the terminal disclaimer filed on 12/28/2020.
Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization of this examiner’s amendment was given in a telephonic interview with Ms. Carol Laherty, Reg. No. 51,909, on 01/12/2021.
Please replace the phrase “set forth in any” in line 2 of claim 204 filed on 12/28/2020 with the phrase “selected from the group consisting”.

Please replace the phrase “set forth in any” in line 5 of claim 205 filed on 12/28/2020 with the phrase “selected from the group consisting”.

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  The following is an examiner’s statement of reasons of allowance.  Claims 202-216 are drawn to chimeric polypeptides capable of binding non-overlapping regions of a ubiquitin protein monomer.  The closest prior art of record is the reference of Sims et al. (US Patent Application Publication 2011/0250613 A1; cited on IDS filed on 07/25/2019).  However, Sims et al. discloses chimeric polypeptides designed for high affinity binding to polyubiquitin proteins, and provides no teaching or suggestion of chimeric polypeptides for binding ubiquitin monomers.  Accordingly, the chimeric polypeptides of claims 202-216 are allowable over the prior art of record.  Furthermore, the claimed chimeric polypeptides are markedly different in structure from any polypeptides found in nature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Quick Path Information Disclosure Statement (QPIDS)
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has  implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656